Order entered January 8, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                    No. 05-13-01325-CV

                       JOHN H. CARNEY & ASSOCIATES, Appellant

                                              V.

                 OFFICE OF THE ATTORNEY GENERAL OF TEXAS, Appellee

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-02253

                                          ORDER
        Before the Court is appellant’s motion for leave to file a corrected brief. We GRANT

the motion. Appellant’s corrected brief received January 7, 2015 is deemed filed as of the date

of this order.


                                                     /s/   CRAIG STODDART
                                                           PRESIDING JUSTICE